Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendment filed on April 25, 2022.
Claim 10 is canceled.
Claim 1 is amended.
Claims 1-9 are being examined in this office action.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, the limitation “a container including seed grain stored under a vacuum…to form a container of vacuum stored seed grain” renders the claim indefinite because it is unclear how a container can form itself.
All remaining claims are rejected as they depend from rejected independent claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steffens (US Pub. No. 2013/0098785 A1) in view of Hunter (US Patent No. 9,751,691 B2) and further in view of Nickell et al. (US Patent No. 6,394,277, herein, Nickell).
Regarding claim 1, Steffens discloses a device (20 – Figs. 4-10) for the vacuum storage and vacuum transportation of tobacco under anaerobic conditions, comprising: 
a container (30 – Fig. 2) including tobacco stored under a vacuum (“a vacuum tube…extract air from within the bag 30” – Para [0069]) and hermetically sealed (“non-porous bag” – Para [0066]…“is sealed closed” – Para [0067]) against any type of gas to form a container of vacuum stored tobacco (80 - Fig. 5), and having: 
at least one filling element (32) which, when the filling element is in the open position, allows the container to be filled with the tobacco and also, and, when said filling element is in the closed position, allows the container to be hermetically sealed (Para [0067]), and 
at least one air nonreturn valve (40) allowing gaseous fluidic transfer by sucking air (via 50 – Figs. 7D-7E) through the valve only from the inside of the container toward the outside of the container to enable the tobacco to be placed under a vacuum prior to the container being hermetically sealed (Para [0069]), and 
a handling arrangement (10 – Fig. 8) associated with the container of vacuum stored tobacco and comprising a transport container (“carton”) which includes a closed bottom and an opening at an upper end of the transport bag for receiving and accommodating the container of vacuum stored (Para [0086], Figs. 9A-9B).
Steffens does not expressly disclose that the device is for the vacuum storage and vacuum transportation of wet or dry seed grain; and that the transport container further includes straps forming ears to allow the handling arrangement to be grasped directly by a user or by lifting gear to transport the container of vacuum stored seed grain while supporting the container of vacuum stored seed grain from beneath.
Hunter teaches a device (100 – Fig. 1) for storage and transportation of wet or dry seed grain (“seeds” – Col. 4, ln 46); and that the transport container (101) further includes straps (180) forming ears to allow the handling arrangement to be grasped directly by a user or by lifting gear to transport the container of vacuum stored seed grain while supporting the container of vacuum stored seed grain from beneath (Col. 11, lns 32-35).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the device as disclosed by Steffens so that it is for the vacuum storage and vacuum transportation of wet or dry seed grain as taught by Hunter since seeds are a material that is known in the art to need protection against environmental contamination as evidenced by Hunter (Col. 4, lns 38-42) and that the transport container further includes straps forming ears to allow the handling arrangement to be grasped directly by a user or by lifting gear to transport the container of vacuum stored seed grain while supporting the container of vacuum stored seed grain from beneath as taught by Hunter in order to allow for easier transport of the stored grain.
Steffens also does not expressly disclose that the transport container is a transport bag.
Nickell teaches a handling arrangement (20 – Fig. 1) comprising a transport bag (“octagon shaped bulk bag” – Col. 3, lns 22-23).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the device as disclosed by Steffens so that the transport container is a transport bag as taught by Nickell in order to further secure the container and to provide maximum stackability (Nickell, Col. 2, lns 8-10).

Regarding claim 2, Steffens in view of Hunter and Nickell teaches the device as recited above, in which the container is a flexible and hermetic bag made of a thermoplastic material (“polymeric” – Steffens, Para [0010]) suited to the preservation of agricultural products (Steffens, Para [0075]).

Regarding claim 3, Steffens in view of Hunter and Nickell teaches the device as recited above, in which the filling element is a mouth (Steffans, 32) which is inscribed in the continuity of an envelope of the container.

Regarding claim 4, Steffens in view of Hunter and Nickell teaches the device as recited above, in which the filling element is adapted to be heat sealed (“may be heat sealed” – Steffens, Para [0068]).

Regarding claim 5, Steffens in view of Hunter and Nickell teaches the device as recited above, in which the air nonreturn valve is integrated directly into a surface of the container (Steffans, Fig 2).

Regarding claim 9, Steffans in view of Hunter and Nickell teaches a method for preserving wet or dry seed grain under anaerobic conditions and transporting it without breaking the vacuum chain, wherein the gaseous environment of the material to be preserved is rendered fluidically closed in the hermetic container of a device as claimed in claim 1 (Steffens, Para [0075]), and has a lower gaseous dioxygen content than the ambient air (“purged with an inert gas” – Steffans Para [0069]).

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steffens (US Pub. No. 2013/0098785 A1) in view of Hunter (US Patent No. 9,751,691 B2), Nickell et al. (US Patent No. 6,394,277, herein, Nickell) and further in view of Chou et al. (US Pub. No. 2016/0361232 A1, herein, Chou).
Regarding claim 6, Steffans in view of Hunter and Nickell teaches the device as recited above.
Steffans in view of Hunter and Nickell does not expressly disclose that the container comprises sensors suited to detecting or measuring information relating to the seed grain stored in the sealed hermetic container.
Chou teaches that a container (700, 740 – Fig. 7) comprises sensors (780) suited to detecting or measuring information relating to the product stored in the sealed hermetic container (Para [0139]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the device as taught by Steffans in view of Hunter and Nickell so that the container comprises sensors suited to detecting or measuring information relating to the seed grain stored in the sealed hermetic container as taught by Chou in order to further ensure that the seed grain is maintained in its desired condition.

Regarding claim 7, Steffans in view of Hunter, Nickell, and Chou teaches the device as recited above in which the container further comprises at least one RFID label (Chou, 770) to identify the device from among a plurality of similar devices (Chou, Para [0141]).
It would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the device as taught by Steffans in view of Hunter and Nickell so that the container further comprises at least one RFID label to identify the device from among a plurality of similar devices as taught by Chou in order to further identify the contents of the container to a consumer.

Regarding claim 8, Steffans in view of Hunter, Nickell, and Chou teaches the device as recited above in which the container further comprise a geotag (Chou, “bar code” – Para [0141]).
It would be obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the device as taught by Steffans in view of Hunter and Nickell so that the container further comprise a geotag as taught by Chou in order to further identify the contents of the container to a consumer.

Response to Arguments
Applicant’s arguments, see Pages 4-8, filed April 25, 2022, with respect to the rejection(s) of claim(s) 1-9 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s). Examiner interprets the combination of Steffans in view of Hunter and Nickell to teach the claimed invention. Examiner specifically relies on Steffans to teach the newly amended claim language describing the container being stored under a vacuum. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

April 28, 2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731